                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



UNITED STATES OF AMERICA,                                  Case No. 6:19-cr-00530-AA
                                                           OPINION AND ORDER


      v.

THOMAS ROBERT MURPHY,

                    Defendant.


AIKEN, District Judge:

      This matter comes before the Court on defendant Thomas Robert Murphy’s

Motion to Dismiss (doc. 57). Defendant requests dismissal of the indictment in this

case for various reasons including violations of the Speedy Trial Act, 18 U.S.C. § 3161.

For the reasons set forth below, defendant’s motion is DENIED.

                                 LEGAL STANDARD

      The Speedy Trial Act (“STA”) provides that any information or indictment

charging an individual with a crime shall be filed within thirty days from the date on

which such individual was arrested. 18 U.S.C. § 3161(b). The STA contains a number

of exclusions during which time is not calculated for the purposes of this requirement,


Page 1 – OPINION AND ORDER
several of which are relevant here.      First, delay resulting from any proceeding,

including examinations, to determine the defendant’s mental competency shall be

excluded. 18 U.S.C. § 3161(h)(1)(A). Second, any period of delay resulting from the

unavailability of the defendant due to mental incompetency shall be excluded. 18

U.S.C. § 3161(h)(4). Finally, time is excluded when a court—on its own or by request

of either party—finds “the ends of justice . . . served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.”      18 U.S.C.

§ 3161(h)(7)(A) (the “ends of justice” exclusion).

       No exclusion may be granted because of “general congestion of the court’s

calendar, or lack of diligent preparation or failure to obtain available witnesses on

the part of the attorney for the Government.”        18 U.S.C. § 3161(h)(7)(C).   If a

defendant is not indicted within thirty days of the complaint being filed—after

tallying the exclusions provided in § 3161(h)—the charges in such complaint must be

“dismissed or otherwise dropped.” 18 U.S.C. § 3162(a)(1). A court may dismiss the

case with or without prejudice. 18 U.S.C. § 3162(a)(2).

                                   BACKGROUND

       Defendant is charged with threatening the President of the United States, in

violation of 18 U.S.C. § 871, and making interstate threats, in violation of 18 U.S.C.

§ 875(c).

       As outlined in the indictment, on January 10, 2018, defendant posted on his

Twitter account, @thenotepadalien, “Donald J. Trump will be terminated on March

7th, 2018, by my hand. Lucifer.” Klein Aff. at 2. On the same day, defendant posted




Page 2 – OPINION AND ORDER
from his Google+ account, “March 7th, 2018 Donald J. Trump will get shot in the face,

head, and food. Dead, and gone forever.” Id. Three days later, defendant posted again

on Twitter: “What I’ll do is kill secret service agents, like I’ve been. You can’t stop me.

YOU’’RE THE ONES. TOMMY!” Id.1

       On or about February 9, 2018, law enforcement officers contacted defendant at

his residence in Springfield, Oregon.        The interaction ended when defendant

requested the agents leave and contact him by email. On February 15, 2018,

defendant was charged by complaint (doc. 1) with making threats against the

President and use of interstate communications to communicate a threat. Defendant

was arrested on February 16, 2018 pursuant to a valid arrest warrant (doc. 5) and

was ordered detained by Magistrate Judge Thomas Coffin. (doc. 6)

       At a preliminary examination hearing on February 23, 2018, the government

moved for a competency evaluation. (doc. 10) Magistrate Judge Jolie Russo granted

the motion and on February 26, 2018, ordered defendant examined for competency

and for insanity at the time of the offense. (doc. 13) At the February 23 hearing,

defendant’s attorney waived the preliminary hearing and ninety days under the STA

to allow defendant to be evaluated and returned. 2/23/18 Tr. at 4.

       On March 21, 2018, defendant arrived at the Federal Detention Center in

SeaTac, Washington for a psychological examination. On May 18, 2018, Dr. Ryan

Nybo reported his opinion to the Court that defendant was incompetent to stand trial

because of schizophrenic delusions. At a status conference on May 23, 2018, the



       1   The affidavit states defendant’s words verbatim, including errors.

Page 3 – OPINION AND ORDER
parties waived forty-five days under the STA (doc. 16)        On June 27, 2018, a

competency hearing was set for July 17, 2018. (doc. 17) Following the competency

hearing, Magistrate Judge Russo issued a written order finding defendant

incompetent and directing him to the custody of the Attorney General for restoration

proceedings. (docs. 18-19)

      At a November 19, 2018 status conference, the parties reported that a bed had

not yet become available at any Federal Medical Center (“FMC”) for competency

restoration. Also at the hearing, defense counsel waived an additional 120 days under

the STA. (doc. 22)    During a January 9, 2019 status conference, the government

provided notice that defendant would be transported to FMC Springfield on March 7,

2019. (doc. 24); 1/9/19 Tr. at 3, 6. The Court ordered an additional 120 days excluded

under the STA for restoration of competency starting March 7, 2019. Id.; 1/9/19 Tr.

at 9, 10. On January 15, 2019, Federal Public Defender (“FPD”) Susan Russell was

substituted as defense counsel in place of FPD Mark Weintraub.

      On March 21, 2019, defendant arrived at FMC Springfield. On March 27, 2019,

Magistrate Judge Coffin excluded another 120 days under the STA. (doc. 31); 3/27/19

Tr. at 4. On July 17, 2019 defense counsel waived another thirty days to allow for

completion of competency proceedings and filing of examinations. (doc. 33) 7/17/19

Tr. at 5. On August 19, 2019, FPD Susan Russell withdrew from the case and

Criminal Justice Act (“CJA”) Panel attorney Kristen Winemiller was appointed. (doc.

37). At an August 21, 2019 status conference, defense counsel waived an additional




Page 4 – OPINION AND ORDER
sixty days under the STA which Magistrate Judge Mustafa Kasubhai ordered

excluded. (doc. 38); 8/21/19 Tr. at 5.

      On October 16, 2019, Magistrate Judge Kasubhai found defendant competent

to stand trial based on his competency evaluation and the representation of counsel.

(doc. 40); 10/16/19 Tr. at 4. Defense counsel waived and the court ordered forty-five

days excluded under STA. Id. at 5. On November 20, 2019, a status conference was

held before Magistrate Judge Kashubai. (doc. 41) A portion of the hearing was held

ex parte, during which the court granted defense counsel’s motion to withdraw.

11/20/19 Tr. at 20. Defendant also refused to waive any additional time under the

STA. Id. On the following day, November 21, 2019, defendant was indicted by a

federal grand jury. (doc. 42)

      On December 3, 2019 CJA Panel attorney Matthew Schindler was appointed

as counsel for defendant. (doc. 48) On December 4, defendant was arraigned on the

present charges and entered a plea of not guilty.     (doc. 49).   On December 18,

defendant was ordered released from custody with conditions pending trial. (doc. 53)

On January 8, 2020, Magistrate Judge Kasubhai ordered another sixty days excluded

in the interest of justice and defendant’s jury trial was set for May 5, 2020 before

Judge Ann Aiken. (doc. 54) On February 8, 2020 defendant filed a motion to proceed

pro se in this matter.2 (Doc. 55) The next day, defendant filed the present motion to

dismiss for violations of the STA. (doc. 57).



      2 This Court held a hearing pursuant to Faretta v. California, 422 U.S. 806
(1975) on February 25, 2020 and granted defendant’s motion (doc. 55) to proceed pro
se. (doc. 58). Attorney Matthew Schindler was appointed as standby counsel. Id.

Page 5 – OPINION AND ORDER
                                    DISCUSSION

      Defendant argues that his indictment should be dismissed for violations of the

STA, ineffective assistance of counsel, and deficiencies in the indictment. The Court

will address each argument in turn.

I.    Speedy Trial Act Violations

      Defendant contends that the periods of delay between his initial arrest and his

ultimate indictment violate the thirty-day time limit under the STA. Specifically,

defendant challenges the series of delays between the date he was found incompetent

and the date his competency was restored.3

      The thirty-day statutory period under 18 U.S.C. § 3161(b) for indictment in

this case started on February 16, 2018 when defendant was arrested. Seven days

later, on February 23, 2018, defendant was ordered to undergo a competency

evaluation pursuant to 18 U.S.C. § 4241(b). (doc. 10) Thus, from February 23 until

July 17, 2018 defendant’s competency was being determined, and, accordingly, this




      3  Defendant also complains of his conditions of confinement in FCI Sheridan,
FMC Springfield, the Springfield, Oregon Municipal Jail, the Polk County Jail, a
Portland County Jail, and an Oklahoma County Jail. Defendant alleges that he was
put in solitary confinement for weeks and argues that the general lack of facilities in
the prisons constituted “torture.” Essentially, defendant is making an argument for
violations of the Eight Amendment. The Court will not address these arguments
because they are not relevant to the calculation of time under the STA and are not
adequately argued in the briefing. Moreover, “[h]abeas corpus proceedings are the
proper mechanism for a prisoner to challenge the ‘legality or duration’ of
confinement.” Badea v. Cox, 931 F.2d 573, 574 (9th Cir.1991) (quoting Preiser v.
Rodriguez, 411 U.S. 475, 484 (1973)). A civil rights action is the appropriate means
of raising a constitutional challenge to the conditions of confinement. Badea, 931 F.2d
at 574; Preiser, 411 U.S. 498–99. Those claims are separate and independent from
the charges as alleged in the indictment.

Page 6 – OPINION AND ORDER
time was automatically excluded under the STA pursuant to § 3161(h)(1)(A).4 On

July 17, 2018, defendant was found incompetent to stand trial and was remanded to

the custody of the attorney general for competency restoration.

      Defendant argues that delays in transport after his July 17, 2018 hearing until

March 21, 2019, when he arrived at FMC Springfield for treatment, violate §

3161(h)(1)(F) of the STA.      Section 3161(h)(1)(F) excludes “delay resulting from

transportation . . . to or from places of examination or hospitalization,” but also states

that “any time in excess of ten days from the date of . . . an order directing such

transportation, and the defendant’s arrival at the destination shall be presumed

unreasonable.” Defendant argues that this provision means that when a defendant

waits more than ten days for transportation there would be a violation of the STA.

However, recent Ninth Circuit case law precludes defendant’s argument. See United

States v. Romero, 833 F.3d 1151, 1154 (9th Cir. 2016).

      In Romero, the Ninth Circuit examined the interplay between the STA

transportation provision cited by defendant and § 3161(h)(4) which provides that

“[a]ny period of delay from the fact that the defendant is mentally incompetent” is

excludable under the STA.        United States v. Romero, 833 F.3d 1153-55.          The

defendant there, as here, argued that a three-month delay in transportation for




      4 Moreover, on February 23, 2018 defense counsel—with defendant present—
waived ninety days for the competency examination to occur. 2/23/18 Tr. at 4.
Defense counsel waived two more periods before defendant was deemed incompetent
to stand trial: forty-five days on May 23, 2018 and thirty-five days on June 27, 2018.
Defendant’s argument that these waivers were the result of ineffective assistance of
counsel are addressed in a separate section of this opinion.

Page 7 – OPINION AND ORDER
competency restoration was violative of § 3161(h)(1)(F). Id. at 1154. However, the

Ninth Circuit ruled that the entire period at issue was automatically excluded under

§ 3161(h)(4). Id. at 1155. The panel found that “the Speedy Trial Act unambiguously

requires the exclusion of all time during which a defendant is incompetent to stand

trial.”    Id.   Any “other delays that may or may not occur during a period of

incompetence are irrelevant to the Speedy Trial Act calculation; they cannot change

the statutory bottom-line.” Id. (footnote omitted).

          In resolving the tension between § 3161(h)(4) and § 3161(h)(1)(F), the panel

further explained that:

          The presumption that delays in excess of ten days are “unreasonable” is
          best understood merely to preclude the application of the transportation
          exclusion itself to the additional time. Where, as here, a different
          exclusion provision also applies, nothing in the statute suggests that it
          should not operate as usual.

Id. at 1156.

          Defendant argues that Romero was wrongly decided and questions several

other cases relied on by the government. This Court, however, is bound by published

Ninth Circuit caselaw.        Accordingly, the period between July 18, 2018, when

defendant was found incompetent, and October 16, 2019, when defendant’s

competency was restored, is properly excluded from the STA calculation pursuant to

§ 3161(h)(4).

          At the hearing on October 16, 2019, when defendant was found competent to

stand trial, the Court ordered forty-five days excluded under the “ends of justice”

exclusion, § 3161(h)(7)(a). 10/16/19 Tr. at 5. At this time, the STA clock was still at




Page 8 – OPINION AND ORDER
seven days. Defendant’s next status conference was scheduled for November 20,

2019—well within the forty-five days properly excluded by the Court in October.

      At the November 20, 2019 status conference, defendant refused to waive any

more time under the STA. He was formally indicted on November 21, 2019, the next

day. Considering the many periods of statutorily excludable time, defendant’s STA

clock ran for eight days at most. Accordingly, the Court finds that there have been

no violations of the STA in this case.

II.   Ineffective Assistance of Counsel

      Defendant complains that he received ineffective assistance of counsel for a

host of reasons including his attorneys’ decisions related to the STA and defendant’s

competency. Def.’s Mot. Dismiss at 19. Ordinarily, claims of ineffective assistance of

counsel are raised for the first time in a collateral proceeding under 28 U.S.C. § 2255.

United States v. Quintero-Barraza, 78 F.3d 1344, 1347 (9th Cir. 1995); see also

Baumann v. United States, 692 F.2d 565, 581 (9th Cir. 1982) (“we point out that this

claim of ineffective assistance of counsel is one which is classically cognizable in a

section 2255 proceeding”).

      Regardless of when an ineffective assistance of counsel claim is raised the

standard of review is the same. Effectiveness of counsel is governed by a two-part

doctrine set forth in Strickland v. Washington, 466 U.S. 668 (1984).           First, a

defendant must demonstrate that his counsel’s performance was deficient; and

second, that the deficiency materially prejudiced his defense. See Id. at 687. To

establish deficient performance, a movant must not only demonstrate that counsel




Page 9 – OPINION AND ORDER
committed errors, but that counsel's performance “fell below an objective standard of

reasonableness,” and that counsel’s acts or omissions were not the “result of a

reasonable professional judgment.” Id. at 690.

      Defendant seems most concerned with his attorneys’ waivers and repeated

“refusals” to file motions to dismiss under the STA. Defendant asserts in his reply

that his previous counsel erroneously waived time under the STA without his

consent. But as explained above, almost all of the time excluded in this case was done

so automatically under §§ 3161(h)(1)(A) and 3161(h)(4), and the remaining delay

ordered after defendant was found competent was tolled under the “ends of justice”

exclusion under § 3161(h)(7) on Magistrate Judge Kasubhai’s own motion. None of

these provisions require defendant’s consent. See United States v. Stoddard, 74 F.

Supp. 3d 332, 341 (D. D.C. 2014) (rejecting the defendant’s ineffective assistance of

counsel argument because the court, not defense counsel, determines when an STA

continuance is appropriate). Thus, defense counsel’s purported ‘failures’ to object to

STA waivers are not deficiencies in performance which resulted in actual prejudice.

      Relatedly, defendant fails to show how his counsel’s decisions not to file

motions to dismiss his indictment for violations of the STA amount to ineffective

assistance of counsel. As discussed at length above, there were no STA violations in

this case. His attorneys’ decisions not to file a motion to dismiss on STA grounds

were not deficient, and defendant’s case was not prejudiced by their performance. “It

is not ineffective assistance for counsel to fail (or refuse) to raise meritless claims.”

United States v. Bennett, 2011 WL 285221, at *5 (D. Or. Jan. 26, 2011) (citing Bauman




Page 10 – OPINION AND ORDER
v. United States 692 F.2d at 572) Therefore, defendant would fail to satisfy either

prong of the Strickland test under this argument.

      While it was the government that moved for a competency determination in

this case, defendant also argues that his previous counsel erroneously put his

competency at issue before the government considered it. This was not deficiency. A

reasonably competent attorney under these circumstances would have likely done the

same, as many ineffective assistance of counsel claims are based on the failure to

examine a defendant’s competence. See Vogt v. United States, 88 F.3d 587, 592 (8th

Cir. 1996) (“The failure of trial counsel to request a competency hearing where there

was evidence raising a substantial doubt about a petitioner’s competence to stand

trial may constitute ineffective assistance of counsel”) (citation omitted). Perhaps

more importantly, defendant was found incompetent for a period and successfully

underwent competency restoration treatment.

      Accordingly, even if it were proper to consider this claim in a pre-trial setting,

defendant’s motion to dismiss on grounds of ineffective assistance of counsel is

denied. Despite defendant’s extensive briefing on his unsatisfactory experiences with

his previous court-appointed attorneys, defendant has not satisfied either prong of

the Strickland test nor has he shown that the proceedings were fundamentally unfair

due to any of his attorneys’ actions.

///

///

///




Page 11 – OPINION AND ORDER
III.   Sufficiency of Indictment

       Defendant next argues that the government’s indictment fails to state a claim.

This argument is also without merit. “An indictment is sufficient if it contains the

elements of the charged crime in adequate detail to inform the defendant of the

charge, and to enable him to plead double jeopardy.” United States v. Morlan, 756

F.2d 1442, 1444 (9th Cir. 1985). A valid indictment will not be dismissed for failure

to state a claim without “a showing that the government flagrantly manipulated,

overreached, or deceived the jury.” United States v. DeLuca, 692 F.2d 1277, 1280 (9th

Cir. 1982).

       The indictment here outlines the factual allegations against defendant and the

elements of both offenses. A defendant is liable under 18 U.S.C. § 871 if he knowingly

or willfully makes a threat to take the life of, kidnap, or inflict bodily harm upon the

President. The government must prove that the statement is a “true threat,” which

means that, under the circumstances, “a reasonable person would foresee that the

statement would be interpreted by those to whom the maker communicates the

statement as a serious expression of an intention to inflict bodily harm upon or take

the life of the President.” United States v. Romo, 413 F.3d 1044, 1051 (9th Cir. 2005)

(citations omitted). Count One of the indictment states that on January 10, 2018,

       Thomas Robert Murphy, did knowingly and willfully make a threat to
       take the life of, kidnap, and inflict bodily harm upon the President of the
       United States, specifically, by posting on the internet: a. “Donald J.
       Trump will be terminated on March 7th, 2018 by my hand. Lucifer”; and
       b. “March 7th, 2018 Donald J. Trump will get shot in the face, head, and
       foot. Dead, and gone forever.”

Indictment (doc. 42).



Page 12 – OPINION AND ORDER
      The indictment alleges that defendant knowingly posted, in writing on the

internet, a threat against the President. A reasonable person would foresee that

these words—including specific injuries on a particular date—would be understood

by others who read these online statements as a serious expression of defendant’s

intent to injure and kill the President.

      Defendant appears to argue that his statements are not true threats unless

they are received by the President himself.   This argument runs contrary to binding

Ninth Circuit case law.5 See Romo, 413 F.3d at 1051 (“The statute does not require

receipt of the threat by the intended recipient.”). Defendant also argues that the

government must prove that he intended to harm the President. This argument is

precluded by Roy v. United States, 416 F.2d 874, 878 (9th Cir. 1969) (holding that the

statute requires only that the defendant intentionally made the statement, not “that

the defendant actually intend[ed] to carry out the threat.”).

   Count two, violation of 18 U.S.C. § 876(c), requires the government to allege: (1)

that the communication was sent in interstate commerce; and (2) the defendant

intended to transmit the communication; and (3) the defendant had the purpose of

issuing the threat or the knowledge that the communication would be viewed as a

threat. See Elonis v. United States, 135 S. Ct. 2001, 2011 (2015). The indictment

states that defendant knowingly transmitted in interstate commerce—via posting on



      5 Numerous historical cases, including one cited by defendant, preclude his
argument. A person may be convicted for threatening the President even if that
threat was never communicated to or received by the President. See, e.g., United
States v. Stobo, 251 F.689, 692 (D. Del. 1918); United States v. Jasick, 252 F.931,
933 (E.D. Mich. 1918); United States v. Stickrath, 242 F.151 (S.D. Ohio 1917).

Page 13 – OPINION AND ORDER
the internet—a threat to shoot the President of the United States and kill Secret

Service agents.

      Defendant argues that his indictment is improper because it fails to include

information as to “who heard the alleged statement(s).” Def.’s Mot. Dismiss at 24.

Defendant cites cases from the early twentieth century to support his theory that the

indictment is “fatally defective” because it fails to allege the threats were “uttered in

the presence of other persons.” Def.’s Mot. Dismiss at 25. Defendant relies on cases

that are inapt; defendant’s threats were written on multiple online platforms with

millions of users.   That defendant did not intend—and the government did not

identify—a particular recipient is irrelevant. See United States v. Kelner, 534 F.2d

1020, 1023 (2d Cir. 1976) (rejecting appellant’s argument that “the broadcast of the

threat to an indefinite and unknown audience is not a ‘communication’ of that threat”

under 18 U.S.C. § 875c). The relevant inquiry under the statute is whether defendant

intended to communicate his threat, not whether the threat was received by a

particular person or an “indefinite and unknown audience.” Id. The indictment

alleges that defendant knowingly and intentionally posted several statements about

injuring and killing the President and members of the Secret Service. Count Two

therefore also survives defendant’s motion to dismiss for failure to state a claim.

      In sum, the indictment pleads enough facts to allow defendant to understand

the charges against him, and there is no showing of flagrant manipulation by the

government. For these reasons, defendant’s motion to dismiss the indictment for

failure to state a claim is denied.




Page 14 – OPINION AND ORDER
IV. Miscellaneous Issues

      Since the Court entered the present briefing schedule on this motion,

defendant was arrested on March 18, 2020 and ordered detained on March 19, 2020

after being found in violation of his conditions of pre-trial release. Defendant has

filed three motions while in custody. First, he has filed a second motion to dismiss

the indictment in this case (doc. 84), a motion for subpoenas and witness fees at

government expense (doc. 85), and a motion for release from custody pending trial.

(doc. 86) In his motion to dismiss, defendant raises alleged speedy trail violations

similar those made in his first motion. Based on previous analysis in this opinion,

the motion to dismiss (doc. 84) is DENIED. The Court will consider the other two

motions at a telephone hearing to be scheduled at the convenience of the parties.

                                  CONCLUSION

      For the reasons set forth herein, defendant’s motion to dismiss the

indictment (doc. 57) is DENIED.

      IT IS SO ORDERED.

                  9th day of April, 2020.
      Dated this ____



                                     /s/Ann Aiken
                           ______________________________
                                     Ann Aiken
                             United States District Judge




Page 15 – OPINION AND ORDER
